Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Reasons For Allowance

Claims 1 – 27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 27 are allowable over the prior art since the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s novel aspect and claim language, combined with the whole, of obtaining a set of data packets transmitted by an IoT device incapable of transmitting Authentication, Authorization and Accounting (AAA) messages;  analyzing at least one packet included in the set of data packets; and transmitting, on behalf of the IoT device, an AAA message including information associated with the IoT device. 
Mukherjee (US Pub. No. 2007/0107047 A1) is relied upon to suggest obtaining a set of data packets transmitted by an IoT device (reads on the PCF/PDSN combination receives the non-CHAP protocol messages, see Mukherjee Figure 4 arrows between Node 402 and blocks 404 and 406) incapable of transmitting particular protocol messages (reads on the node does not support the CHAP protocol, see Mukherjee para 0015 and 0045); analyzing at least one packet included in the set of data packets (reads on the node engages in PPP negotiation using a non-CHAP authentication protocol at arrow 420 of Figure 4, see Mukherjee para 0045); and transmitting, on 
Townsley (US Patent No. 7853708 B2) is relied upon to suggest a mapping data structure that holds data indicating an association between a protocol and an AAA server (see Townsley col. 8 line 49 – col. 9 line 31); however, integrating the teachings of Townsley do not remedy the deficiencies of the primary reference.
Marfia (US Pub. No. 20210021645 A1) is relied upon to teach start and stop RADIUS accounting messages (see claim 3); however, integrating the teachings of see Marfia do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not reasonably suggest Applicant’s independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian F. Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs. from 6:30am – 2:30pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/BRIAN F SHAW/Primary Examiner, Art Unit 2496